            Case 1:20-cv-02296-UNA Document 4 Filed 08/21/20 Page 1 of 4
                                                                                         FILED
                                                                                               8/21/2020
                                                                                    Clerk, U.S. District & Bankruptcy
                                                                                    Court for the District of Columbia
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

AARON GIBBS,                                         )
                                                     )
                       Plaintiff,                    )
                                                     )
       v.                                            )       Civil Action No. 20-2296 (UNA)
                                                     )
DON WILSON, et al.,                                  )
                                                     )
                       Defendants.                   )

                                    MEMORANDUM OPINION

       This matter is before the Court on consideration of Aaron Gibbs’s application to proceed

in forma pauperis, his pro se complaint, and motion for a temporary restraining order.1

       Plaintiff is affiliated with The Church of the Only Begotten Son. He alleges that, in April

2020, the Sheriff of Dolores County, Colorado seized animals belonging to the church. See

Compl. (ECF No. 1) at 5; Mot. for TRO (ECF No. 2) at 1. He demands return of the animals,

compensation for their loss, and a permanent restraining order against the Sheriff and other local

law enforcement agents and agencies. See Compl. at 5; Mot. for TRO at 3.

       Plaintiff’s demand for injunctive relief pertains not only to the seized animals, but also to

defendants’ alleged misuse of law enforcement authority. According to plaintiff, he is subjected

to “Bias Police Practices, religious discrimination, Physical assault, malicious prosecution,

obstruction of justice, FRAUD ON THE COURT, criminal statute violations, extortion . . . and

racketeering[.]” Mot. for TRO at 1 (emphasis in original). He alleges that he has been accused


1
  Plaintiff purports to represent the interests of The Church of the Only Begotten Son and
Bishop Sant. See Compl. (ECF No. 1) at 5; Mot. for TRO (ECF No. 2) at 1. Because plaintiff is
a not lawyer or otherwise demonstrates that he may represent the interests of others, the Court
proceeds as if Aaron Gibbs is the sole plaintiff. See 28 U.S.C. § 1654.


                                                 1
           Case 1:20-cv-02296-UNA Document 4 Filed 08/21/20 Page 2 of 4




of crimes he did not commit and arrested without probable cause, see id., “stemming back to

2005 with incidents most recent in 2020,” id. at 4. Plaintiff seeks an order enjoining the Sheriff,

his deputies, and other law enforcement entities from harassing and threatening him, see id. at 2-

3, and transferring “current criminal investigations and criminal charges . . . to the appropriate

federal court,” id. at 2.

        Injunctive relief “is an extraordinary and drastic remedy . . . that should not be granted

unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek v. Armstrong,

520 U.S. 968, 972 (1997) (per curiam) (emphasis in original) (citation omitted). The Court

considers the same factors whether a plaintiff seeks a temporary restraining order or a

preliminary injunction. See, e.g., Price v. U.S. Dep’t of Justice, No. 18-CV-1339, 2019 WL

2526439, at *3 (D.D.C. June 19, 2019) (quoting Morgan Stanley DW Inc. v. Rothe, 150 F. Supp.

2d 67, 72 (D.D.C. 2001)). They are: “(1) the movant’s showing of a substantial likelihood of

success on the merits, (2) irreparable harm to the movant, (3) substantial harm to the nonmovant,

and (4) public interest.” Davis v. Pension Ben. Guar. Corp., 571 F.3d 1288, 1291 (D.C. Cir.

2009) (citation omitted). In the District of Columbia Circuit, courts have “traditionally balanced

these four factors on a ‘sliding scale’ whereby a movant’s unusually strong showing on one

factor could compensate for weaker showings on one or more other factors.” Pinson v. U.S.

Dep’t of Justice, 177 F. Supp. 3d 474, 477 (D.D.C. 2016) (citations omitted). The sliding scale

approach is called into question, however, in light of the Supreme Court’s ruling in Winter v.

Natural Res. Def. Council, 555 U.S. 7, 20 (2008), which requires “some showing on each

factor,” Singh v. Carter, 185 F. Supp. 3d 11, 20 (D.D.C. 2016) (citing Winter, 555 U.S. at 23-24,



                                                  2
          Case 1:20-cv-02296-UNA Document 4 Filed 08/21/20 Page 3 of 4




31-32). Regardless of approach, the movant must demonstrate an irreparable injury. See Wisc.

Gas Co. v. FERC, 758 F.2d 669, 674 (D.C. Cir. 1985) (per curiam) (stating that the injury “must

be both certain and great; it must be actual and not theoretical”); see also Winter, 555 U.S. at 22.

Plaintiff addresses none of these factors, and thus fails to demonstrate that extraordinary relief is

warranted.

       Furthermore, defects of plaintiff’s complaint warrant dismissal of this action. For

example, plaintiff fails to demonstrate that he has standing to pursue claims arising from the

seizure of property belonging to the church. See Lujan v. Defenders of Wildlife, 504 U.S. 555,

560-61 (1992) (stating that a plaintiff “must have suffered an ‘injury in fact,’” that is “actual or

imminent, not ‘conjectural’ or ‘hypothetical,’” that there be a causal connection between the

injury and the conduct complained of,” and that it “be ‘likely,’ as opposed to merely

‘speculative,’ that the injury will be ‘redressed by a favorable decision’”). Although dismissal of

a complaint “solely on the ground that the court lacks personal jurisdiction over the defendants”

is impermissible, Anger v. Revco Drug Co., 791 F.2d 956, 958 (D.C. Cir. 1986), plaintiff offers

no basis for this court’s exercise of jurisdiction over parties who live or reside in Colorado, see,

e.g., Stringer v. Downy, No. 1:20-CV-01898, 2020 WL 4335524, at *2 (D.D.C. July 27, 2020).

And to the extent plaintiff pursues a claim under 18 U.S.C. § 242, the complaint fails to state a

claim upon which relief can be granted because there is no private right of action under this

federal criminal statute. See e.g., Rockefeller v. U.S. Court of Appeals Office, for Tenth Circuit

Judges, 248 F. Supp. 2d 17, 23 (D.D.C. 2003).




                                                  3
          Case 1:20-cv-02296-UNA Document 4 Filed 08/21/20 Page 4 of 4




       The Court will grant plaintiff’s application to proceed in forma pauperis, deny his motion

for a temporary restraining order, and dismiss the complaint and this civil action without

prejudice. An Order is issued separately.


DATE: August 21, 2020                                /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge




                                                4
